 


109 HRES 1093 RH: Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 246 
109th CONGRESS 
2d Session 
H. RES. 1093 
[Report No. 109–719] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Hastings of Washington, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on the legislative day of December 6, 2006, providing for consideration of a bill to amend the Internal Revenue Code of 1986 to extend expiring provisions, and for other purposes. 
 
 
December 5, 2006 
Referred to the House Calendar and ordered to be printed 
